         Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 1 of 33



                           UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA
                                    JOHNSTOWN

 REVZIP, LLC, a Pennsylvania limited liability         )
 company, and POWER HOUSE SUBS                         )
 CORPORATE, LLC, a Pennsylvania limited liability      )
 company,                                              )
                                                       )
         Plaintiffs,                                   )
                                                       )   Case No.
 v.                                                    )
                                                       )   Hon.
 Michael McDonnell d/b/a Subpreme Fundraising          )
 and Catering, Christopher McDonnell, Jacob Bearer, )
 Dana Bearer, Supreme Fundraising and Catering,        )
 LLC, a Pennsylvania limited liability company,        )
 Power House Enterprises, LLC, a Pennsylvania          )
 limited liability company, Power House II, LLC, a     )
 Pennsylvania limited liability company, Power         )
 House Catering, LLC, a Pennsylvania limited liability )
 company, and Georgie’s Self-serve Food, Inc, a        )
 Pennsylvania corporation.                             )
                                                       )
         Defendants.                                   )

 Briar Siljander (P76834)
 TRIO LAW PLC
 Attorney for Plaintiffs
 376 Beach Farm Cir. #1269
 Highland, MI 48356
 (248) 529-6730
 briar@triolawplc.com


                                 PLAINTIFFS’ COMPLAINT

       NOW COME Plaintiffs, REVZIP, LLC, and Power House Subs Corporate, LLC

(“Plaintiffs”), by and through their counsel, Trio Law PLC, and for their Complaint against

Defendants, Michael McDonnell, d/b/a Subpreme Fundraising and Catering, Christopher

McDonnell, Jacob Bearer, Dana Bearer, Supreme Fundraising and Catering, LLC, Power House
          Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 2 of 33



Enterprises, LLC, Power House II, LLC, Power House Catering, LLC, and Georgie’s Self-Serve Food,

Inc, state as follows:

                                              PARTIES

    1. Plaintiff, REVZIP, LLC (“Licensor”) is a Pennsylvania limited liability company with its

principal place of business at 229 Grazierville Road, Tyrone, Blair County, PA 16686.

    2. Plaintiff, Power House Subs Corporate, LLC (“Purchaser”) is a Pennsylvania limited liability

company with its principal place of business at 1014 Pennsylvania Avenue, Tyrone, Blair County, PA

16686.

    3. Upon information and belief, Defendant Michael McDonnell (“Mike”) is an individual

residing at 608 Garber Street, Hollidaysburg, Blair County, PA 16648.

    4. Defendant, Mike, is the owner of the fictitious name, Subpreme Fundraising and Catering

(“Subpreme”), with a principal place of business listed as 608 Garber Street, Hollidaysburg, Blair

County, PA 16648.

    5. Upon information and belief, Defendant Christopher McDonnell (“Chris”) is an individual

residing at 608 Garber Street, Hollidaysburg, Blair County, PA 16648.

    6. Upon information and belief, Defendant Jacob Bearer (“Jake”; together with Mike and Chris,

the “Individual Defendants”) is an individual residing at 608 Garber Street, Hollidaysburg, Blair

County, PA 16648.

    7. Upon information and belief, Defendant Dana Bearer (“Dana”) is an individual residing at

608 Garber Street, Hollidaysburg, Blair County, PA 16648.

    8. Upon information and belief, the Individual Defendants and Dana all reside together.

    9. Defendant, Supreme Fundraising and Catering, LLC (“Supreme”), is a Pennsylvania limited

liability company with its registered office at 309 A. Allegheny Street, Hollidaysburg, Blair County, PA

16648 and its principal place of business, upon information and belief, in Blair County, Pennsylvania.

                                                   2
          Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 3 of 33



    10. Defendant, Power House Enterprises, LLC (“PHE Seller”), is a Pennsylvania limited liability

company with its registered office at 210 East Plank Road, Suite 15, Altoona, Blair County, PA 16602,

and its principal place of business, upon information and belief, in Blair County, Pennsylvania.

    11. Defendant, Power House II, LLC (“PH2 Seller”), is a Pennsylvania limited liability company

with its registered office at 201 Hemlock Street, Washington, New Eagle County, PA 15067, and its

principal place of business, upon information and belief, in Blair County, Pennsylvania.

    12. Defendant, Power House Catering, LLC (“PHC Seller”; together with PHE Seller and PH2

Seller, “Sellers”), is a Pennsylvania limited liability company with its registered office at 210 East Plank

Road, Suite 15, Altoona, Blair County, Pennsylvania 16602, and its principal place of business, upon

information and belief, in Blair County, Pennsylvania.

    13. Defendant, Georgie’s Self-serve Food, Inc. (“Georgie’s”; together with Mike, Chris, Jake,

Supreme, Sellers, and Georgie’s, “Defendants”), is a Pennsylvania corporation with its registered office

and, upon information and belief, its principal place of business, at 100 West Plank Road, Altoona,

Blair County, PA 16602.

                                  JURISDICTION AND VENUE

    14. Plaintiffs incorporate the allegations contained in the preceding paragraphs as if fully restated

        herein.

    15. This Court has federal question jurisdiction over this action pursuant to 18 U.S.C. § 1836(c)

        and 28 U.S.C. § 1331, and supplemental jurisdiction pursuant to 28 U.S.C. § 1367. Venue is

        proper pursuant to 28 U.S.C. § 1391(b)(1), and (b)(2), and (c).

                                    GENERAL ALLEGATIONS

    16. Plaintiffs incorporate the allegations contained in the preceding paragraphs as if fully restated

        herein.




                                                     3
      Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 4 of 33



17. Upon information and belief, Mike was and is the sole owner of PHE Seller and PHC Seller,

   and the holder of a majority of the membership interests in PH2 Seller.

18. Prior to November 12, 2018, Sellers operated the business commonly known as Power House

   Subs, which included two sub shop locations – one located at 210 E. Plan Rd., Ste. 15, Altoona,

   Pennsylvania (“Altoona Location”), and the other at 204 Hollidaysburg Plaza, Duncansville,

   Pennsylvania (“Hollidaysburg Location”) – and a catering and fundraising business (the

   “Business”).

19. As a material part of its menu, the Business used and continues to use secret dressing recipes

   on its subs and salads – the Homemade House dressing (commonly known as the “Power

   House Dressing”) and the Homemade Dark dressing (“Secret Recipes”).

20. The Secret Recipes are the signature characteristic of the Business.

21. The Secret Recipes are regularly cited as distinguishing the Business from competing

   businesses.

22. The fundraising portion of the Business provides subs, salads, apple dumplings, and other

   items for fundraisers held by schools, sports teams, businesses, and other groups.

23. The fundraising portion of the Business relies on secret business methods and techniques

   (“Fundraising Methods”), as well as lists of current and past customers and vendors, their

   current and past orders, contact information, and other information about customers and

   prospective customers, generally and specifically (“Customer Information”), which are not

   generally known or readily ascertainable by other persons not privy to them.

24. Sellers operated the Business in Pennsylvania and Maryland.

25. Prior to November 12, 2018, the individual Defendants operated the Business on behalf of

   the Sellers.




                                               4
     Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 5 of 33



26. On or about November 12, 2018, Sellers and Mike executed an Asset Purchase Agreement,

   dated November 12, 2018, with Purchasers (“Asset Purchase Agreement”), whereby Sellers

   and Mike transferred the Business and assets of the Business to Purchaser. Ex. 1, Asset Purchase

   Agreement.

27. While the Purchase Agreement contains the names of Power House Subs LLC and Power

   House Subs Investment LLC as purchasers, the true purchaser in the Purchase Agreement is

   the signing entity, Purchaser, which signed the Purchase Agreement. The other parties were

   inadvertently retained in the Asset Purchase Agreement.

28. The parties intended by the Asset Purchase Agreement to transfer the Business and its assets

   to Purchaser, a new entity created for that purpose.

29. On November 8, 2018, prior to the Asset Purchase Agreement’s execution, Mike, Elevation

   Holdings LLC, Ryan DelBaggio, and Purchaser executed an Operating Agreement of

   Purchaser (“Operating Agreement”). Ex. 2, Operating Agreement.

30. Mike held fifteen percent (15%) of the membership interest in Purchaser.

31. Elevation Holdings LLC held sixty-five percent (65%) of the membership interest in

   Purchaser.

32. Ryan DelBaggio held fifteen percent (15%) and John Cook held the remaining five percent

   (5%) membership interests in Purchaser.

33. In Section 5.03 of the Operating Agreement, Mike agreed and represented that he would “not

   take any actions to compete with [Purchaser]” while at the Company and for two years after

   leaving or being terminated.

34. Section 8.04 (a) of the Operating Agreement states: “Each Member agrees to keep confidential

   and not disclose, divulge, or use for any purpose . . . any confidential information obtained

   from [Purchaser] pursuant to the terms of [the Operating Agreement] . . . .”


                                              5
      Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 6 of 33



35. In the Asset Purchase Agreement, Mike and Sellers agreed to sell all of the intangible assets of

   the Business, including the name “Power House Subs,” customer and supplier lists, telephone

   numbers, goodwill, trade secrets (which include the Secret Recipes), and intellectual property

   associated with the Business (“IP”).

36. Mike and Sellers represented and warranted in the Purchase Agreement that all of the

   Business’s assets were owned by Sellers.

37. Section 13 of the Asset Purchase Agreement, entitled “Noncompetition Agreement,” provides

   that Mike and the Sellers:

       each covenant, warrant and agree, on a joint and several basis, for the benefit of
       Buyers, and their subsidiaries, successors and assigns (collectively, the “Covenant
       Beneficiaries”), that they shall not, within 25 miles of the Businesses (including any
       location to which any of the Businesses has delivered products or services in the past
       twelve months) and for a period of two years from the date of Closing, either directly
       or indirectly (whether as a shareholder, partner, member, associate, owner, employee,
       or through an agent, third party or otherwise) (i) compete directly, or engage or be
       involved in any business that competes with the Businesses or Buyers anywhere that
       Buyers do business; (ii) divert from Buyers, or do anything which would tend to divert
       from Buyers, any trade or business with any customer or vendor of the Businesses or
       Buyers; or (iii) solicit, induce or attempt to induce any employee or independent
       contractor of Buyers to (a) leave the employment of or terminate his, her or its
       contractual relationship with Buyers, or (b) enter into the employ of or a contractual
       relationship with any competitor of the Businesses or Buyers. This Covenant and
       agreement by Sellers and Seller Equityholders shall survive the Closing. Due to the
       harm that Buyers will suffer as a result of a breach of this covenant, Sellers
       acknowledge that Buyers may obtain injunctive relief to enforce this agreement.

38. Section 14.1 of the Asset Purchase Agreement provides that Mike and Sellers will indemnify

   and reimburse Purchaser for all Losses, as that term is defined therein, including reasonable

   legal fees arising or resulting from “[a]ny failure by [Mike or Sellers] to perform or observe in

   full, or to have performed or observed in full, any covenant, agreement, or condition to be

   performed or observed by [Mike or Sellers] under this Agreement.”

39. The transaction was completed and Purchaser began operating the Business on December 1,

   2018.


                                               6
     Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 7 of 33



40. Licensor’s members, Brice Mertiff and Ryan DelBaggio, were tasked with transitioning and

   managing the Business after the sale.

41. The Business continued to operate in Pennsylvania and Maryland.

42. Mike continued to work in the Business, now owned by Purchaser, as an at-will employee with

   an annualized salary of One Hundred Thousand Dollars ($100,000) per year.

43. Chris and Jake also continued to work for the Business – now owned and operated by

   Purchaser.

44. In the initial months following Purchaser’s purchase of the Business, Purchaser undertook to

   clean up serious deficiencies in Sellers’ operations and bookkeeping of the Business.

45. Purchaser improved and revamped many of the processes and procedures and ceased Sellers’

   practices of untracked sales and cash payments.

46. On March 12, 2019, Jake terminated his employment with Purchaser.

47. On May 31, 2019, Elevation Holdings LLC, the holder of a sixty-five percent (65%)

   membership interest in Purchaser, sold its interest in Purchaser to Licensor.

48. As part of the transaction, Purchaser assigned all of the IP of the Business to Elevation

   Holdings LLC (Ex. 3, Assignment of Rights – May 31, 2019), and Elevation Holdings LLC

   entered into a License Agreement with Purchaser whereby Purchaser was permitted to operate

   the Businesses and use the name “Power House Subs,” consistent with the terms thereof

   (“License Agreement”). Ex. 4, License Agreement.

49. The purpose of the assignment of IP and License Agreement was to permit Elevation

   Holdings LLC to prepare to franchise the concept nationally using the IP, while granting to

   Purchaser the initial license to continue to operate in certain portions of Pennsylvania and

   Maryland.




                                             7
      Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 8 of 33



50. Also as part of the same transaction, on May 31, 2019, Mike executed a Noncompetition and

   Non-Solicitation Agreement in favor of Elevation Holdings LLC (“License Noncompete

   Agreement”), wherein Mike agreed that he was not the owner of any “Confidential

   Information” of Purchaser or Elevation Holdings LLC, which is defined for purposes of the

   License Noncompete Agreement as:

           trade secrets (including, without limitation, all recipes, cookbooks, formulas, trade
           practices, products, sales techniques, merchandising and display techniques,
           advertising formats, accounting systems, operations systems, policies, procedures,
           systems, compilations of information, records, specifications, manuals and other
           confidential information) and copyrighted materials, methods and other
           techniques, information, know-how, and customer lists [generated or used by
           Purchaser or Elevation Holdings LLC].

   Ex. 5, License Noncompete Agreement.

51. Mike also agreed in the License Noncompete Agreement to refrain from using or disclosing

   any of the “Confidential Information.”

52. In the License Noncompete Agreement, Mike agreed to not compete with or engage in any

   business similar to the Business, directly or indirectly, during the term of the License

   Agreement and for two years after termination of the License Agreement or his employment

   or ownership interest in the Purchaser.

53. Mike specifically agreed that he would not engage in or participate:

       as an employee, consultant, agent, or owner (whether directly or indirectly), alone or
       with any other person or entity, with any business selling sandwiches, wraps, or salads,
       or conducting food-based fundraising, or offering or selling a franchise, license, or
       other arrangement to do the same, within a radius of twenty-five (25) miles of any
       Business location of Company, Licensor, or any other licensee or franchisee of
       Licensor. Owner shall never use, directly or indirectly, the systems or concepts of
       Licensor in any business whatsoever, wherever located.

   License Noncompete Agreement, ¶ 2.

54. Mike further agreed that he would not, in that period:

       call on, solicit, cause, or encourage any of Licensor’s or its affiliates, licensees, or
       franchisees’ (“Licensor Affiliates”) partners, customers, potential customers,
                                              8
     Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 9 of 33



       members, managers, employees, vendors, or suppliers to alter their relationship with
       Licensor Affiliates, or (2) solicit or hire away any of Licensor’s or Licensor Affiliates’
       employees or subcontractors.

   License Noncompete Agreement, ¶ 2.

55. Mike agreed that his violation of the above provisions would cause irreparable harm to

   Elevation Holdings and its assignees and such parties would be entitled to injunctive relief to

   prevent such harm without posting a bond.

56. The License Noncompete Agreement provides that any violation by Mike of its covenants will

   result in the length of the noncompetition and non-solicitation agreements’ provisions being

   extended until Mike is in compliance.

57. Sometime in June or July 2019, Mike requested that Purchaser put together an

   employment/partner pay agreement for him.

58. Purchaser provided multiple proposals.

59. On or about July 31, 2019, Mike met with Brice Mertiff, a manager of Purchaser and member

   of Licensor, and demanded that payments to him by Purchaser be guaranteed in a written

   agreement.

60. Brice Mertiff indicated it would not make any guarantees regarding Mike’s pay at Purchaser,

   and instead presented what Purchaser was willing to commit to.

61. Mike refused the proposal, advised Brice Mertiff that he was “done” with Purchaser, and left

   the meeting.

62. Without Purchaser’s knowledge, prior to the meeting, Mike had entered Purchaser’s store and

   fundraising preparation area, and taken down a food service license with his name.

63. At the store, he advised employees that he was ceasing all association with Purchaser and

   intended to open a competing business.




                                               9
     Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 10 of 33



64. He advised employees at the store that it would take him thirty (30) days to get his new sub

   sandwich shop operating.

65. Mike advised Purchaser’s employee, Brad Becher, that he was opening a new, competing

   venture, and solicited Brad to leave Purchaser and work for him.

66. Mike stated that Purchaser had stolen his company from him and otherwise acted fraudulently.

67. Since that time, Mike and Chris repeatedly contacted Purchaser’s store employees, disrupting

   operations and engendering confusion.

68. Mike and Chris have repeatedly contacted employees, vendors, and customers of Purchaser,

   attempting to defame Purchaser and solicit Purchaser’s employees, vendors, and customers.

69. Mike advised Wes Cook, a member of Purchaser, that he intended to begin competing with

   Purchaser.

70. On approximately August 7, 2019, Mike spoke with Purchaser’s apple dumpling vendor and

   told the vendor he was opening his own competing sub sandwich shop and wanted to use the

   vendor to supply him.

71. Mike informed Ryan DelBaggio that he would be competing – that a noncompetition

   agreement “wouldn’t stop me from starting again.”

72. Chris partook in the conversations and made the statements above despite still being employed

   by Purchaser.

73. While still employed, Chris repeated the false accusation that Purchaser “stole” the Business

   from Mike.

74. Chris also told employees that Mike would circumvent his noncompetition agreements by

   putting new competing entities into Jake’s name.




                                             10
     Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 11 of 33



75. Mike, too, made the same false statements that Purchaser “stole” the Business from him and

   that he would circumvent his noncompetition agreements by operating his new, competing

   business through Jake.

76. On his separation from Purchaser, Mike retained a chromebook computer belonging to

   Purchaser and has refused to transfer title to a van owned by Purchaser into Purchaser’s name.

77. The chromebook contains the names, contact information, and other details about Purchaser’s

   customers and potential customers.

78. The chromebook also contains at least a local version of Purchaser’s calendar, which contains

   details about customer names, contact information, orders, delivery dates, and other trade

   secrets and confidential information belonging to Purchaser.

79. Upon information and belief, the Individual Defendants have repeatedly accessed and/or

   downloaded the information contained on the chromebook.

80. Prior to and on August 15, 2019, Purchaser demanded that the title be transferred and the

   chromebook returned.

81. To date, Mike has refused to return the chromebook or effectuate transfer of the vehicle title.

82. Shortly after leaving, on August 12, 2019, Mike filed with the Pennsylvania Department of

   State’s Corporations Division a new fictitious name: Subpreme Fundraising and Catering.

83. Mike listed himself as the owner of the fictitious name. The street address is the same address

   at which Mike, Chris, Jake, and Dana live: 608 Garber Street, Hollidaysburg, PA 16648.

84. Apparently in response to a letter sent on behalf of Plaintiffs on August 15, 2019 (wherein

   Plaintiffs advised Mike that he was in breach of his noncompetition agreements), on August

   27, 2019, Defendants created another entity, differing by one letter from the previous fictitious

   name: Supreme Fundraising and Catering LLC.

85. Jake was listed as the resident agent for Supreme.


                                              11
     Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 12 of 33



86. The entity was created by Defendants for the purpose of misappropriating the Business from

   Purchaser and recommencing it with one or more Defendants as owners or interested parties.

87. Plaintiffs continued to hear rumors that the Individual Defendants intended to open a business

   competing with Purchaser.

88. On September 4, Jake’s mother and Mike’s sister (who also lives with Mike and Jake), Dana

   Bearer, published a post on Facebook stating the following:

       Hi friends! Just wanted to update everyone with some great news! My brother Mike is
       no longer associated with Powerhouse [sic] Subs and my son Jake Bearer will be
       opening a fundraising and catering business in the near future, so stay tuned for details.
       Exciting things to follow!

89. On or around September 4, 2019, Mike and Jake sought a loan from Reliance Bank in

   Duncansville, PA, for purposes of opening a business competing with Purchaser.

90. In response to a question asking whether the Secret Recipes would be offered by the new,

   competing business, Jake’s mother stated: “Maybe!!! You’ have to do a fundraiser to find out!

   . . . And I’m sure I’ve given you the recipe over the years!”

91. Upon information and belief, the Individual Defendants shared the Secret Recipes with Dana,

   who previously worked with and/or for Sellers.

92. On September 15, 2019, Mike’s brother, Chris, also terminated his employment with

   Purchaser without notice.

93. On the same day, consistent with his past conversations stating that Mike would compete with

   his nephew, Jake, as a front, Chris notified Purchaser’s Director of Fundraising, Robert Emigh,

   that Chris and Jake would be competing with a new fundraising and catering business.

94. In a message to Robert Emigh, Chris stated: “I wish I had you helping me and my nephew on

   our new fundraising and catering business.”

95. After departing, Chris and Mike continued to regularly communicate with employees of

   Purchaser, including Alyssa DelBaggio, Robert Emigh, and Brad Becher.
                                              12
       Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 13 of 33



96. In these communications, Chris and Mike openly stated their intentions to operate a

   competing business.

97. In a message to Purchaser’s District Manager, Alyssa DelBaggio, Chris admitted that he

   intended to steal Purchaser’s fundraising business, stating: “I’m going to help out jake . . . .

   The only thing Jake would ever steal………is fundraiser business!”

98. Upon information and belief, Mike and Chris retained at least one copy of the Secret Recipes

   upon their departure from Purchaser.

99. Defendants continued to openly compete and defame Plaintiffs.

100.       On October 21, 2019, after Chris met with one of Purchaser’s largest vendors,

   Pacifico, Chris contacted Pacifico, defaming Purchaser by stating Purchaser was lying to the

   vendor, stating that it was unfortunate the vendor would not provide the same bread used by

   Purchaser, and claiming that Purchaser was late on multiple deliveries and would not have

   nearly the volume of business in the future, among other comments.

101.       Chris then stated that Defendants would look to an out-of-town bakery to “make our

   buns for Supreme fundraising.”

102.       On October 22, 2019, Mike contacted the landlord of Purchaser’s Altoona Location

   and told the landlord that Purchaser was trying to “ghost” the landlord – that Purchaser

   intended to breach its lease at the Altoona Location without notifying the landlord.

103.       Mike requested that the landlord evict Purchaser.

104.       On the same day, at the funeral for Mike’s dad, Mike spoke with Purchaser’s member,

   Wes Cook, requesting that Wes attempt to obtain documents and financial information of

   Purchaser’s and provide it to Mike.

105.       On October 23, 2019, pursuant to an Assignment of Rights and Noncompetition

   Protections (“License Assignment”), all of the IP, including the License Agreement, License


                                             13
       Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 14 of 33



   Noncompete Agreement, and all other agreements relating to the License Agreement were

   assigned by Elevation Holdings LLC to Licensor. Ex. 6, License Assignment.

106.       Because of their value to Licensor’s and Purchaser’s businesses, the Secret Recipes,

   Fundraising Methods, and Customer Information are kept secret by Licensor and Purchaser

   and are not generally known to persons outside of Purchaser and Licensor.

107.       Only management-level personnel (including the Individual Defendants) and two

   employees with the need to know had access to the Secret Recipes.

108.       Plaintiffs ensured at the time it purchased the Secret Recipes, Fundraising Methods,

   and Customer Information, that Sellers were the only owners of them and that they had been

   kept secret.

109.       Despite Plaintiffs’ efforts, Defendants, having misappropriated Purchaser’s trade

   secrets and are now attempting to openly and blatantly use them to compete with Purchaser.

110.       On or about October 20 and October 21, 2019, Plaintiffs discovered that Defendants

   Mike and Chris had been communicating with current and former employees.

111.       Specifically, Mike, while acting as an Uber driver, had picked up an employee of

   Purchaser, requesting that she meet at an off-site location so as to avoid detection by

   Purchaser.

112.       The employee had not previously known Mike.

113.       Mike proceeded to inform the employee that he was the prior owner, that the company

   had been stolen from him, and provided extensive detailed information about Purchaser’s

   operations, including how the employee’s own performance was viewed.

114.        Mike also volunteered information he knew about recent orders and deliveries and

   asked for details about them.




                                            14
       Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 15 of 33



115.       Based on the information provided, it was clear Mike still had access to Purchaser’s

   business and Customer Information.

116.       Mike then offered the employee a job at his competing business, stating he would love

   to have her as an employee in a couple months and that he would pay her more.

117.       Upon information and belief, Defendants have similarly solicited other employees and

   personnel of Plaintiffs.

118.       On October 21, 2019, Purchaser also discovered that the Individual Defendants have

   retained access to Purchaser’s business, including Purchaser’s main calendar, which contains

   Customer Information and detailed information about Purchaser’s operations.

119.       Upon information and belief, Defendants still have access to this information.

120.       Again, on October 23, 2019, Chris contacted Purchaser’s District Manager, Alyssa

   DelBaggio, making clear that he was still communicating with current and former employees

   and was aware of Purchaser’s customers and deliveries.

121.       Chris also stated that he and Jake had a “good headstart” on getting “all the fundraiser

   business back,” and that many others would join in helping them do so.

122.       At some point following Mike’s departure, Defendants did indeed begin competing.

   Mike initially met with owners/agents of Georgie’s on more than one occasion at Georgie’s

   location, less than a half mile from Purchaser’s Altoona Location.

123.       Soon thereafter, Defendants began selling subs for Georgie’s.

124.       The Individual Defendants are regularly working at Georgie’s.

125.       Additionally, Mike delivers subs for Georgie’s.

126.       On October 31, 2019, Defendants announced that Supreme would be opening for

   business on November 15, 2019, “[a]ccepting orders for Fundraising, catering, and Boxed

   Lunches.”


                                             15
         Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 16 of 33



  127.       Defendants directed customers to “call/text” Chris with their orders and/or questions

     regarding Supreme’s fundraisers.

  128.       Upon information and belief, Defendants are also operating the fundraising portion

     of the competing business through Georgie’s, Subpreme, and/or Supreme.

                               COUNT I
               BREACH OF CONTRACT – OPERATING AGREEMENT

  129.       Plaintiffs incorporate the allegations contained in the preceding paragraphs as if fully

     restated herein.

  130.       Defendant Mike executed the Operating Agreement with Purchaser, and, indirectly,

     with Licensor.

  131.       Mike breached Section 5.03 of the Operating Agreement when he took definitive

     actions to compete, and began actively competing, against Purchaser, directly and indirectly

     through Defendants and/or others.

  132.       As a direct result of Mike’s breach of the Operating Agreement, Purchaser and

     Licensor suffered significant damages in an amount to be proven at trial.

  133.       Additionally, Section 5.03 of the Operating Agreement provides that, if Mike competes

     with Purchaser, Purchaser may purchase all of Mike’s membership interest in Purchaser for

     one dollar ($1.00).

  134.       Mike competed with Purchaser.

  135.       Purchaser tendered one dollar ($1.00) to Mike.

  136.       Mike, therefore, has surrendered his entire membership interest in Purchaser back to

     Purchaser.

WHEREFORE PLAINTIFFS REQUESTS that this Court:

     A. Enter judgment in favor of Purchaser and Licensor, and against Defendant Mike, and find

          that Defendant Mike’s actions are a breach of the Operating Agreement;
                                               16
       Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 17 of 33



   B. Enjoin Defendant Mike from violating the noncompetition provisions of Section 5.03 of

        the Operation Agreement, directly or indirectly through any of the Defendants or any

        other entity or person;

   C. Order Defendant Mike to compensate Purchaser and Licensor for all damages incurred as

        a result of his breaches;

   D. Order and declare that Defendant Mike has forfeited all of his membership interest in

        Purchaser as provided by the Operating Agreement; and

   E. Award Plaintiffs attorney fees, costs, and any other relief this Court deems just and proper.

                            COUNT II
          BREACH OF CONTRACT – ASSET PURCHASE AGREEMENT

137.        Plaintiffs incorporate the allegations contained in the preceding paragraphs as if fully

   restated herein.

138.        Mike and Sellers executed the Asset Purchase Agreement with Plaintiff Purchaser.

139.        Mike breached Section 13 of the Asset Purchase Agreement by:

        a. Directly and indirectly through Defendants and/or others, competing, against

            Purchaser;

        b. Directly and indirectly through Defendants and/or others, diverting trade, business,

            customers, and vendors from Purchaser; and

        c. Directly and indirectly through Defendants and/or others, soliciting employees of

            Purchaser to leave their employment with Purchaser and enter into employment or

            other contractual arrangements with competitors of Purchasers.

140.        Sellers breached Section 1.1.6 of the Asset Purchase Agreement by failing to transfer

   the telephone numbers of Mike and Chris used in the operation of the Business.

141.        Sellers breached Section 7.11 of the Asset Purchase Agreement by failing to transfer

   to Purchaser or terminate the fictitious name “Power House Subs” and failing to amend the
                                              17
         Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 18 of 33



     entity names for Power House Enterprises, LLC, Power House II, LLC, and Power House

     Catering, LLC.

  142.       In the Asset Purchase Agreement, Mike agreed to indemnify Purchaser against all

     losses, diminution in value, liabilities, damages (including compensatory, consequential, direct,

     indirect, and other), costs, and expenses, including reasonable legal fees, resulting from Mike’s

     failure “to perform or observe in full . . . any covenant, agreement, or condition” in the Asset

     Purchase Agreement.

  143.       As a direct result of Mike’s and Sellers’ breach of the Asset Purchase Agreement,

     Purchaser suffered significant damages in an amount to be proven at trial.

WHEREFORE PLAINTIFFS REQUESTS that this Court:

     A. Enter judgment in favor of Purchaser and against Defendant Mike, and find that

          Defendant Mike’s actions are a breach of the Asset Purchase Agreement;

     B. Enjoin Defendant Mike from violating the noncompetition provisions of Section 13 of

          the Asset Purchase Agreement, directly or indirectly through any of the Defendants or any

          other entity or person;

     C. Order Mike, Chris, and Sellers to transfer the phone numbers of Mike and Chris to

          Purchaser;

     D. Order Sellers to promptly transfer or terminate all fictitious names associated with the

          Business to Purchaser and amend the entity names for Power House Enterprises, LLC,

          Power House II, LLC, and Power House Catering, LLC;

     E. Order Defendant Mike to compensate Purchaser for all damages incurred as a result of

          his breaches;

     F. Order Defendant Mike to indemnify Purchaser for all diminution in value, liabilities,

          damages (including compensatory, consequential, direct, indirect, and other), costs, and


                                                18
       Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 19 of 33



        expenses, including reasonable legal fees incurred by Purchaser, as provided by the Asset

        Purchase Agreement; and

   G. Award Plaintiffs attorney fees, costs, and any other relief this Court deems just and proper.

                         COUNT III
BREACH OF CONTRACT - NON-COMPETITION, NON-SOLICITATION AND
               CONFIDENTIALITY AGREEMENT

144.       Plaintiffs incorporate the allegations contained in the preceding paragraphs as if fully

   restated herein.

145.       Defendant Mike executed the License Noncompete Agreement with Licensor.

146.       Mike breached the License Noncompete Agreement by:

        a. Using “Confidential Information” of Licensor, and information derivable therefrom,

           for purposes of planning and operating one or more sandwich-related businesses and

           food-based fundraising businesses with the Individual Defendants and Georgie’s;

        b. Disclosing “Confidential Information,” and information derivable therefrom, of

           Licensor to third parties, including to the Individual Defendants and Georgie’s;

        c. Failing to protect Licensor’s “Confidential Information” from disclosure;

        d. Failing to safeguard Licensor’s trade secrets and using the same in operation of

           competing businesses;

        e. Directly and indirectly participating in businesses selling sandwiches, wraps, or salads,

           and businesses conducting food-based fundraising, through Georgie’s, Subpreme,

           Supreme, and otherwise;

        f. Using the systems and concepts of Licensor without permission;

        g. Calling on, soliciting, causing, and encouraging Licensor’s and Purchaser’s partners,

           customers, potential customers, members, managers, employees, vendors, and

           suppliers to alter their relationship with Licensor and Purchaser; and


                                              19
         Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 20 of 33



          h. Soliciting and attempting to hire away employees and/or subcontractors of Licensor

              and Purchaser.

  147.        As a direct result of Mike’s breach of the License Noncompete Agreement, Licensor

     and Purchaser suffered significant damages in an amount to be proven at trial.

WHEREFORE PLAINTIFFS REQUESTS that this Court:

     A. Enter judgment in favor of Licensor and Purchaser and against Defendant Mike, and find

          that Defendant Mike’s actions are a breach of the License Noncompete Agreement;

     B. Enjoin Defendant Mike from violating the terms of the License Noncompete Agreement,

          directly or indirectly through any of the Defendants or any other entity or person;

     C. Order Defendant Mike to compensate Licensor and Purchaser for all damages incurred as

          a result of his breaches;

     D. Order Defendant Mike reimburse Licensor all attorney fees incurred as a result of his

          breach as provided by the License Noncompete Agreement; and

     E. Award Plaintiffs attorney fees, costs, and any other relief this Court deems just and proper.

                          COUNT IV
  TORTIOUS INTERFERENCE WITH EXISTING CONTRACTUAL RELATIONS

  148.        Plaintiffs incorporate the allegations contained in the preceding paragraphs as if fully

     restated herein.

  149.        Purchaser had existing contractual relations with Mike: the APA and Operating

     Agreement.

  150.        Licensor had an existing contractual relationship with Mike: the License Noncompete.

  151.        Defendants Chris, Jake, Dana, Supreme, Subpreme, and Georgie’s took purposeful

     actions intended to harm Plaintiffs’ relationship with Mike by convincing Mike they would

     assist him in competing against Plaintiffs and circumvent his requirements under the APA,

     Operating Agreement, and License Noncompete, and actually assisting him in so doing.
                                                20
         Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 21 of 33



  152.        Defendants and Dana had no justification or privilege to interfere or assist Mike in

     breaching his agreements with Plaintiffs.

  153.        As a result of Defendants’ and Dana’s interference and assistance, Mike breached and

     continues to breach the APA, Operating Agreement, and License Noncompete.

  154.        Plaintiffs have been and continue to be damaged as a result of Defendants’ and Dana’s

     conduct.

WHEREFORE PLAINTIFFS REQUESTS that this Court:

     A. Enter judgment in favor of Licensor and Purchaser and against Defendants and Dana, and

          find that Defendants and Dana intentionally interfered with Plaintiffs’ contractual relations

          with Mike;

     B. Enjoin Defendants and Dana from further interfering with Plaintiffs’ contractual relations

          or assisting Mike in breaching his agreements with Plaintiffs;

     C. Order Defendants and Dana to compensate Plaintiffs for all damages incurred as a result

          of their interference with Plaintiffs’ contractual relations with Mike; and

     D. Award Plaintiffs attorney fees, costs, and any other relief this Court deems just and proper.

                                  COUNT V
                   VIOLATION OF DEFEND TRADE SECRETS ACT

  155.        Plaintiffs incorporate the allegations contained in the preceding paragraphs as if fully

     restated herein.

  156.        Licensor is the owner of the Secret Recipes, the Fundraising Methods, and the

     Customer Information.

  157.        The Secret Recipes, Fundraising Methods, and Customer Information are trade secrets

     as defined by 18 U.S.C. § 1839(3).

  158.        The Secret Recipes, Fundraising Methods, and Customer Information are used in and

     intended for use in interstate commerce.
                                                 21
         Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 22 of 33



  159.       Defendants Mike, Chris, Jake, and Dana, all former employees and/or contractors of

     Purchaser, acquired and took with them the Secret Recipes, Fundraising Methods, and

     Customer Information by improper means, including theft, breach of duties to maintain

     secrecy, and improper access to Purchaser’s calendar and files.

  160.       Defendants and Dana acquired the Secret Recipes, Fundraising Methods, and

     Customer Information through improper means and knew or had reason to know that

     knowledge of the Secret Recipes, Fundraising Methods, and Customer Information were

     derived through improper means, acquired under circumstances giving rise to a duty to

     maintain secrecy, and derived from persons under a duty to maintain their secrecy.

  161.       Defendants and Dana have used, continue to use, and intend to continue using and/or

     disclosing the Secret Recipes, Fundraising Methods, and Customer Information.

  162.       Defendants and Dana have willfully and maliciously misappropriated the Secret

     Recipes, Fundraising Methods, and Customer Information.

  163.       Defendants’ and Dana’s actions are a violation of the Defend Trade Secrets Act

     (“DTSA”), 18 U.S.C. § 1831 et seq.

WHEREFORE PLAINTIFFS REQUESTS that this Court:

     E. Enter judgment in favor of Licensor and Purchaser and against Defendants and Dana, and

          find that Defendants and Dana violated the DTSA;

     F. Enjoin Defendants and Dana from acquiring, using, disclosing, or otherwise

          misappropriating the Secret Recipes, Fundraising Methods, and Customer Information

          pursuant to 18 U.S.C. § 1836(b)(3)(A);

     G. Order Defendants and Dana to return to Licensor and/or Purchaser all Secret Recipes,

          Fundraising Methods, Customer Information, and any other trade secrets and/or

          confidential information;


                                               22
       Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 23 of 33



   H. Order Defendants and Dana to compensate Plaintiffs for all damages incurred as a result

        of their violation of DTSA and for all unjust enrichment, and/or to pay reasonable

        royalties as set forth by 18 U.S.C. § 1836(b)(3)(C);

   I. Order Defendants and Dana to pay to Plaintiffs exemplary damages in the amount of two

        times the damages award and attorney fees pursuant to 18 U.S.C. § 1836(b)(3)(D); and

   J. Award Plaintiffs attorney fees, costs, and any other relief this Court deems just and proper.

                            COUNT VI
       VIOLATION OF PENNSYLVANIA UNIFORM TRADE SECRETS ACT

164.        Plaintiffs incorporate the allegations contained in the preceding paragraphs as if fully

   restated herein.

165.        Licensor is the owner of the Secret Recipes, the Fundraising Methods, and the

   Customer Information.

166.        The Secret Recipes, Fundraising Methods, and Customer Information are trade secrets

   as defined by 12 PA.C.S. § 5302.

167.        Defendants and Dana misappropriated trade secrets of Plaintiffs when they acquired

   the Secret Recipes, Fundraising Methods, and Customer Information, knowing or having

   reason to know, that the trade secrets were acquired by improper means, including theft,

   breach of duties to maintain secrecy, and improper access to Purchaser’s calendar and files.

168.        Defendants and Dana misappropriated trade secrets of Plaintiffs by using and

   disclosing the Secret Recipes, Fundraising Methods, and Customer Information when they

   knew or had reason to know at the time of their use and disclosure that knowledge of the

   trade secrets were:

        a. derived from the Individual Defendants and Dana, who had utilized improper means

            to acquire them,

        b. acquired under circumstances giving rise to a duty to maintain their secrecy; and
                                               23
         Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 24 of 33



          c. derived from or through the Individual Defendants and Dana, who owed a duty to

             Plaintiffs to maintain the secrecy of the trade secrets.

  169.       Defendants and Dana have used, continue to use, and intend to continue using the

     Secret Recipes, Fundraising Methods, and Customer Information.

  170.       Defendants and Dana have willfully and maliciously misappropriated the Secret

     Recipes, Fundraising Methods, and Customer Information.

  171.       Defendants’ and Dana’s actions constitute violations of the Pennsylvania Uniform

     Trade Secrets Act (“PTSA”), 12 PA.C.S. § 5301 et seq.

WHEREFORE PLAINTIFFS REQUESTS that this Court:

     A. Enter judgment in favor of Licensor and Purchaser and against Defendants and Dana, and

          find that Defendants and Dana violated the PTSA;

     B. Enjoin Defendants and Dana from acquiring, using, disclosing, or otherwise

          misappropriating the Secret Recipes, Fundraising Methods, and Customer Information

          pursuant to PA.C.S. § 5303(a);

     C. Order Defendants and Dana to return to Licensor and/or Purchaser all Secret Recipes,

          Fundraising Methods, Customer Information, and any other trade secrets and/or

          confidential information;

     D. Order Defendants and Dana to compensate Plaintiffs for all damages incurred as a result

          of their violation of PTSA, including exemplary damages, and for all unjust enrichment,

          and/or reasonable royalties, pursuant to 12 PA.C.S. § 5304;

     E. Order Defendants and Dana to reimburse Plaintiffs’ attorney fees, expenses, and costs

          pursuant to PA.C.S. § 5305; and

     F. Award Plaintiffs attorney fees, costs, and any other relief this Court deems just and proper.

                              COUNT VII
            MISAPPROPRIATION OF CONFIDENTIAL INFORMATION
                                                24
         Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 25 of 33




  172.       Plaintiffs incorporate the allegations contained in the preceding paragraphs as if fully

     restated herein.

  173.       Licensor is the owner of the Secret Recipes, the Fundraising Methods, the Customer

     Information, and other confidential information.

  174.       Defendants and Dana misappropriated the Secret Recipes, the Fundraising Methods,

     the Customer Information, and other confidential information of Plaintiffs.

  175.       Defendants and Dana have used, continue to use, and intend to continue using the

     Secret Recipes, Fundraising Methods, Customer Information, and other confidential

     information belonging to Plaintiffs.

  176.       Defendants and Dana have willfully and maliciously misappropriated the Secret

     Recipes, Fundraising Methods, Customer Information, and other confidential information.

WHEREFORE PLAINTIFFS REQUESTS that this Court:

     A. Enter judgment in favor of Licensor and Purchaser and against Defendants and Dana, and

          find that Defendants and Dana misappropriated Plaintiffs’ confidential information;

     B. Enjoin Defendants and Dana from acquiring, using, disclosing, or otherwise

          misappropriating the Secret Recipes, Fundraising Methods, Customer Information, and

          other confidential information;

     C. Order Defendants and Dana to return to Licensor and/or Purchaser all Secret Recipes,

          Fundraising Methods, Customer Information, and all other confidential information;

     D. Order Defendants and Dana to compensate Plaintiffs for all damages incurred as a result

          of Defendants’ and Dana’s misappropriation, as well as punitive damages for Defendants’

          outrageous conduct; and

     E. Award Plaintiffs attorney fees, costs, and any other relief this Court deems just and proper.



                                                25
         Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 26 of 33



                                           COUNT VIII
                                          CONVERSION

  177.       Plaintiffs incorporate the allegations contained in the preceding paragraphs as if fully

     restated herein.

  178.       Pursuant to the Asset Purchase Agreement, Purchaser is the rightful owner of the

     chromebook and the van used in the Business.

  179.       Defendant Mike intentionally dispossessed Purchaser of its property and has refused

     to surrender the property to Purchaser.

  180.       Purchaser has suffered damages as a result of Mike’s conversion, including, among

     other things, loss of use of the chromebook and the information contained on it, and

     inability to hold clear title to the van.

WHEREFORE PLAINTIFFS REQUEST that this Court:

  A. Enter judgment in favor of Purchaser and against Mike, and find that Mike converted the

     chromebook and van;

  B. Oder Mike to return the chrome book to Purchaser and promptly transfer title of the van to

     Purchaser;

  C. Order Mike to compensate Purchaser for the loss of use and/or fair value of the converted

     property; and

  D. Award Plaintiffs attorney fees, costs, and any other relief this Court deems just and proper.

                          COUNT IX
    TORTIOUS INTERFERENCE WITH BUSINESS RELATIONSHIPS WITH
                         EMPLOYEES

  181.       Plaintiffs incorporate the allegations contained in the preceding paragraphs as if fully

     restated herein.

  182.       Purchaser had a business relationship with its employees, Chris and John Macak.



                                                 26
         Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 27 of 33



  183.       Defendant Mike had knowledge of the business relationship between Chris and

     Purchaser.

  184.       Mike intentionally and improperly interfered with Purchaser’s expected continued

     employment relationship with Chris by inducing Chris to quit.

  185.       Mike’s interference was for the purpose of undermining Purchaser’s business.

  186.       As a result of Defendant Mike’s interference, Chris did quit his employment with

     Purchaser, causing Purchaser to suffer damages.

  187.       Additionally, Defendants Mike and Chris interfered with Purchaser’s relationship

     with its employee, John Macak.

  188.       Mike and Chris had knowledge of the business relationship between John Macak and

     Purchaser.

  189.       Mike and Chris intentionally and improperly interfered with Purchaser’s expected

     continued employment relationship with John Macak by inducing him to terminate his

     employment with Purchaser.

  190.       Mike and Chris’s interference was for the sole purpose of disrupting and

     undermining Purchaser’s business.

  191.       As a result of Mike and Chris’s interference, John Macak terminated his employment

     with Purchaser, causing Purchaser to suffer damages.

WHEREFORE PLAINTIFFS REQUESTS that this Court:

     A. Enter judgment in favor of Purchaser and against Defendants Mike and Chris, finding that

          Defendants Mike and Chris tortiously interfered with Plaintiffs’ business relationships with

          its employees;

     B. Order Defendants to compensate Plaintiffs for all damages incurred as a result of

          Defendants’ interference; and


                                                27
         Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 28 of 33



     C. Award Plaintiffs attorney fees, costs, and any other relief this Court deems just and proper.

                              COUNT X
          TORTIOUS INTERFERENCE WITH BUSINESS RELATIONSHIPS

  192.       Plaintiffs incorporate the allegations contained in the preceding paragraphs as if fully

     restated herein.

  193.       Purchaser had a business relationship with:

          a. Its suppliers, Pacifico and Bake Shop Bakes, LLC; and

          b. the landlord of Purchaser’s Altoona Location.

  194.       Defendants Mike and Chris had knowledge of the business relationship between

     Purchaser and its vendors and landlord.

  195.       Mike and Chris intentionally and improperly interfered with Purchaser’s business

     relationship with the landlord, intending to disrupt Purchaser’s relationship with the landlord.

  196.       Mike and Chris’s interference was for the purpose of undermining Purchaser’s

     relationship with the landlord in order to undermine Purchaser’s business.

  197.       As a result of Mike and Chris’s interference, Purchaser’s relationships with its vendors

     and the landlord were damaged.

WHEREFORE PLAINTIFFS REQUESTS that this Court:

     A. Enter judgment in favor of Purchaser and against Defendants Mike and Chris, finding that

          they tortiously interfered with Purchaser’s business relationships with its vendors and the

          landlord of its Altoona Location;

     B. Order Defendants Mike and Chris to compensate Purchaser for all damages incurred as a

          result of Defendant’s interference; and

     C. Award Purchaser attorney fees, costs, and any other relief this Court deems just and

          proper.



                                                28
       Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 29 of 33



                                    COUNT XI
                              BUSINESS DEFAMATION

198.       Plaintiffs incorporate the allegations contained in the preceding paragraphs as if fully

   restated herein.

199.       The Individual Defendants have launched a concerted campaign to defame Plaintiffs’

   business.

200.       Defendants made the following false and defamatory statements concerning Plaintiffs:

        a. Mike entered the Altoona location while still an agent of Purchaser and proceeded to

           remove a food service license containing his name and to tell Purchaser’s employees

           that he was opening a competing business;

        b. Defendants repeatedly stated to members, employees, customers, vendors, and others

           that Purchaser stole the Business from Mike and that Purchaser and its owners did not

           know how to operate the business, and were “frauds,” “snakes,” and other unflattering

           names;

        c. Chris contacted Purchaser’s largest vendor and stated that Purchaser was lying to it,

           and claimed that Purchaser would soon be out of business;

        d. Mike and Chris made specific comments about poor customer service by Purchaser to

           its fundraiser customers; and

        e. Mike advised the landlord of Purchaser’s Altoona Location that Plaintiffs were

           planning to “ghost” on their lease – to terminate without notifying the landlord.

201.       The respective Defendants made the statements to third parties without privilege.

202.       Each of the statements was false and defamatory.

203.       Defendants made the statements maliciously, intentionally, recklessly, and/or

   negligently.



                                             29
         Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 30 of 33



  204.       Defendants’ statements harmed Plaintiffs’ business reputation and goodwill with their

     members, employees, customers, and vendors.

WHEREFORE PLAINTIFFS REQUESTS that this Court:

     A. Enter judgment in favor of Purchaser and against the Individual Defendants, finding that

          that the Individual Defendants defamed Plaintiffs;

     B. Order Defendants to compensate Plaintiffs for all damages incurred as a result of

          Defendants’ interference and order punitive damages due to the Individual Defendants’

          outrageous conduct; and

     C. Award Plaintiffs attorney fees, costs, and any other relief this Court deems just and proper.

                                    COUNT XII
                             BREACH OF FIDUCIARY DUTY

  205.       Plaintiffs incorporate the allegations contained in the preceding paragraphs as if fully

     restated herein.

  206.       Chris was an employee and agent of Purchaser until September 15, 2019.

  207.       As an employee and agents of Purchaser, Chris owed Purchaser fiduciary duties of

     good faith, loyalty, and diligence.

  208.       While employed, Chris openly admitted that he intended to compete with Purchaser

     and implied that he would, with Jake, assist Mike in circumventing his noncompetition

     obligations and opening a business to compete with Purchaser.

  209.       While employed, Chris spoke with multiple employees, attempting to induce them to

     leave Purchaser’s employ, and repeating false accusations that Purchaser had “stolen” the

     Business from Mike.

  210.       While employed, Chris took definitive steps to compete against Purchaser, including

     assisting Mike and Jake in establishing new entities and preparing them to compete against

     Purchaser.
                                                30
         Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 31 of 33



  211.        While employed, Chris obtained confidential information owned by Purchaser for his

     own personal use and for use by Defendants.

  212.        While employed, Chris collected and retained information about Purchaser’s Secret

     Recipes, Fundraising Methods, and Customer Information for his own purposes and for

     Defendants’ purposes.

  213.        Chris’s actions amount to a breach of fiduciary duties owed to Purchaser.

  214.        As a result of Chris’s breach of fiduciary duties, Purchaser suffered extensive damages,

     including unauthorized disclosure and use of Purchaser’s Secret Recipes, Fundraising

     Methods, and Customer Information, as well as other damages, including loss of customer,

     vendor, and employee goodwill, and loss of business opportunities.

WHEREFORE PLAINTIFFS REQUESTS that this Court:

     A. Enter judgment in favor of Purchaser and against Chris, finding that Chris breached

          fiduciary duties owed to Purchaser;

     B. Order Chris to compensate Plaintiffs for all damages incurred as a result of Chris’s breach

          of fiduciary duties; and

     C. Award Purchaser attorney fees, costs, and any other relief this Court deems just and

          proper.

                                        COUNT XIII
                                     CIVIL CONSPIRACY

  215.        Plaintiffs incorporate the allegations contained in the preceding paragraphs as if fully

     restated herein.

  216.        Defendants and Dana, acting in concert with one another, sought to achieve the

     following unlawful common purposes:

          a. Misappropriation of Plaintiffs’ Secret Recipes, Fundraising Methods, and Customer

              Information in violation of the DTSA and PUTSA;
                                                 31
       Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 32 of 33



        b. Misappropriation of Plaintiffs’ confidential information;

        c. Termination and/or disruption of Plaintiffs’ business relationships with its members,

           employees, customers, vendors, and landlord; and

        d. Defamation of Plaintiffs’ businesses.

217.       Each of the Defendants committed overt acts in pursuance of the unlawful common

   purposes, including the following:

        a. Defendants and Dana created one or more new fictitious names and businesses for

           purposes of operating a business competing against Purchaser and using the Secret

           Recipes, Fundraising Methods, Customer Information, and confidential information

           of Purchaser;

        b. Defendants and Dana attempted to conceal Mike’s involvement in the new ventures;

        c. Defendants and Dana each collected, used, and disclosed the Secret Recipes,

           Fundraising Methods, Customer Information, confidential information, and other

           intellectual property of Plaintiffs in furtherance of their common goals of harming

           Plaintiffs and establishing a competing business;

        d. Mike and Chris engaged in a multitude of conversations and meetings with Plaintiffs’

           members, employees, customers, vendors, and landlord in an attempt to disrupt

           Purchaser’s relationships, defame Plaintiffs, and damage their goodwill;

        e. Mike and Chris failed to transfer their telephone numbers to Purchaser in order to

           intercept customers and potential customers of Purchaser;

        f. Defendants and Dana publicly announced their competing ventures and that they

           intended to use the Secret Recipes.

218.       Plaintiffs suffered serious damages as a result of Defendants’ and Dana’s conspiracy,

   including lost profits, employees who ceased working for Plaintiffs, lost goodwill among


                                             32
        Case 3:19-cv-00191-KRG Document 1 Filed 11/06/19 Page 33 of 33



      members, employees, customers and potential customers, vendors, and their landlord, and

      other damages in amounts to be determined at trial.

WHEREFORE PLAINTIFFS REQUESTS that this Court:

      A. Enter judgment in favor of Plaintiffs and against Defendants and Dana, finding that

          Defendants and Dana conspired against Plaintiffs to commit the unlawful actions

          described in the other Counts of this Complaint;

      B. Order Mike and Chris to promptly transfer their telephone numbers to Purchaser and

          forward all emails and inquiries relating to the Business to Purchaser;

      C. Award Plaintiffs damages resulting from Defendants’ conspiracy as determined at trial;

          and

      D. Award Plaintiffs attorney fees, costs, and any other relief this Court deems just and proper.


                                                      Respectfully Submitted,
                                                      TRIO LAW PLC

                                                      /s/ Briar Siljander
                                                      Briar Siljander (PA 327132)
                                                      376 Beach Farm Cir. #1269
                                                      Highland, MI 48356
                                                      (248) 529-6730
                                                      (248) 550-0098
                                                      briar@triolawplc.com
Dated: November 6, 2019




                                                33
